Electronically Filed
                                                     Supreme Court
                                                     SCWC-29659
                                                     24-APR-2012
                                                     09:05 AM



                         NO. SCWC-29659

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        STATE OF HAWAI#I,
                 Respondent/Plaintiff-Appellee,

                               vs.

           SAMUEL WALKER, also known as Samuel Ahsan,
                 Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (ICA NO. 29659; CR. NO. 08-1-0586)

           ORDER OF AMENDMENT TO THE MAJORITY OPINION
              (By: Acoba, Duffy, and McKenna, JJ.)

          The majority opinion of the court filed on March 28,

2012, is amended as follows:

          1.   Page 2, lines 3-5:

          Replace “affirmed the January 29, 2009 notice of entry

of judgment of conviction and sentence (judgment) of the circuit

court of the first circuit (circuit court)” with “vacated the

January 26, 2009 notice of entry of judgment and conviction and

sentence (judgment) of the circuit court of the first circuit

(circuit court),1 and remanded the case with instructions to

dismiss Count I without prejudice” so that, as corrected, the
lines read:    appeal, which vacated the January 26, 2009 notice of

entry of judgment and conviction and sentence (judgment) of the

circuit court of the first circuit (circuit court),1 and remanded

the case with instructions to dismiss Count I without prejudice.

The circuit court

          2.     Page 12, first paragraph, line 2:

          Delete the underscore between the words “inter alia” so

that, as corrected, the line reads:      law contending, inter alia,

that Count I failed to allege an

          3.     Page 13, second paragraph, line 2:

          Delete the underscore between the words “inter alia” so

that, as corrected, the line reads:      guilty of, inter alia,

Count I, habitually operating a vehicle

          4.     Page 16, first paragraph, lines 7-8 (citation):

          Replace “Id.” with “Walker, No. 29659, 2011 WL 4537771"

so that, as corrected, the lines read:      giving the defendant

‘reasonable notice of the facts.’”      Walker, No. 29659, 2011 WL

4537771 at *6 (citing HRS § 806-34 (1993)).

          5.     Page 22, line 3:

          Delete the underscore between the words “inter alia” so

that, as corrected, the line reads:      reasons, inter alia, Chief

Judge Nakamura would have affirmed




                                    2
           6.   Page 25, second paragraph, line 1:

           Replace “19" with “10" so that, as corrected, the line

reads:   The trial court convicted Ruggiero of the March 10,

           7.   Page 27, second paragraph, line 6:

           Delete the underscore between the words “inter alia” so

that, as corrected, the line reads:   for writ of certiorari,

contending, inter alia, that “the ICA

           8.   Page 30, lines 3-5:

           Replace “Significantly, the issues present in Ruggiero

and Kekuewa are distinguishable from Walker’s Application.” with

“Significantly, and as the State’s response to Walker’s

Application correctly noted, the issues presented in Ruggiero and

Kekuewa are distinguishable from those raised in the present

case:” so that, as corrected, the lines read:   to a lesser-

included offense.   Significantly, and as the State’s response to

Walker’s Application correctly noted, the issues presented in

Ruggiero and Kekuewa are distinguishable from those raised in the

present case:

           9.   Page 31, first paragraph, last line:

            Add a period after the word “facts” so that, as

corrected, the line reads:   notice of the facts.”).




                                 3
           10.    Page 31, line 4 from the bottom:

           Delete the underscore between the words “sua sponte” so

that, as corrected, the line reads:      and to dismiss the appeal

sua sponte if a jurisdictional defect

           11.    Page 31, line 3 from the bottom:

           Replace “exits.” with “exists.” so that, as corrected,

the line reads:     exists.”   State v. Graybeard, 93 Hawai#i 513,

516, 6 P.3d 385, 388

           12.    Page 37, line 6:

           Delete the underscore between the words “sua sponte”

and replace “exits” with “exists” so that, as corrected, the line

reads:   dismiss the appeal sua sponte if a jurisdictional defect

exists.”

           The Clerk of the Court is directed to take all

necessary steps to notify the publishing agencies of the

amendments.

           An amended opinion of the court will be filed

contemporaneously with this order.

           DATED:    Honolulu, Hawai#i, April 24, 2012.

                                  /s/ Simeon R. Acoba, Jr.

                                  /s/ James E. Duffy, Jr.

                                  /s/ Sabrina S. McKenna




                                     4